Name: Commission Regulation (EC) No 1229/96 of 28 June 1996 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing;  trade;  Europe
 Date Published: nan

 No L 161 /86 EN Official Journal of the European Communities 29 . 6 . 96 COMMISSION REGULATION (EC) No 1229/96 of 28 June 1996 opening an invitation to tender for the sale for export of baled tobacco held by the Greek intervention agency Whereas the time limits for the successful tenderer to take over and export the tobacco should be fixed, having regard in particular to the quantities involved, experience gained and the requirements of sound financial manage ­ ment; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Five lots of baled tobacco from the 1983, 1986, 1990, 1991 and 1992 harvests, held by the Greek intervention agency, with a total weight of about 2 095 tonnes, broken down as shown in the Annex hereto, shall be sold for export to third countries. The quantity put up for sale shall be as specified in the notice of invitation to tender. The Commission shall give notice of the sale of the lots in the notice of invitation to tender to be published in the Official Journal of the European Communities, C series. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 2075/92 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EC) No 150/95 (4), and in particular Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 3389/73 (% as last amended by Regulation (EC) No 3477/93 (% lays down the procedure and conditions for the sale of tobacco held by intervention agencies; whereas Article 5 (1 ) fixes the amount of the security applicable; whereas account should be taken of the trend since then as regards the market and export refunds; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the cost of storage, an invitation to tender should be opened for the sale of the tobacco for export, without refund; Whereas payment for all the lots is made before the tobacco is taken over; whereas it should be laid down that, at the request of the successful tenderer, the security is to be released progressively as the quantities of tobacco removed are exported; Whereas, in view of the special features of the tobacco sector, the operative events for the conversion rates should be the payment of the purchase price in the case of successful tenders and the publication of the notice of invitation to tender in the case of securities; whereas, therefore, there should be a derogation from Articles 10 ( 1 ) and 12 (4) of Commission Regulation (EEC) No 1068/93 (7), as last amended by Regulation (EC) No 1 1 64/96 (8), notwithstanding the advance fixing of the rate for the payment of the purchase price in accordance with Articles 13 to 17 of the said Regulation; Article 2 The sale shall take place in accordance with the tendering procedure laid down in Regulation (EEC) No 3389/73 , subject to the provisions of this Regulation . Article 3 The time limit for the submission of tenders at the head ­ quarters of the Commission of the European Com ­ munities shall be indicated in the notice of invitation to tender. (&gt;) OJ No L 94, 28. 4. 1970, p. 1 . (2) OJ No L 215, 30. 7. 1992, p. 70. (3) OJ No L 387, 31 . 12. 1992, p. 1 .h) OJ No L 22, 31 . 1 . 1995, p. 1 . Article 4 The time limit referred to in Article 9 ( 1 ) of Regulation (EEC) No 3389/73 for the successful tenderer to take over the entire quantity of tobacco shall be the end of the third month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities. (*) OJ No L 345, 15. 12. 1973, p. 47. h) OJ No L 317, 18 . 12. 1993, p. 30. h OJ No L 108 , 1 . 5. 1993, p . 106. (8 OJ No L 153, 27. 6. 1996, p. 41 . 29 . 6. 96 EN Official Journal of the European Communities No L 161 /87 Article 5 1 . The security referred to in Article 5 of Regulation (EEC) No 3389/73 must be lodged, for the tobacco stored in Greece, with and in the name of the Dieuthinsis Diachirisis Agoron Georgikon Proionton (Didagep), Acharnon 241 , GR-10438 Athens. 2 . The Commission shall inform the relevant interven ­ tion agency forthwith of the result of the tendering proce ­ dure. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73 , the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3 . On application by the person concerned, the secu ­ rity shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 of the said Regulation has been furnished. Article 6 Notwithstanding Article 4 (2) of Regulation (EEC) No 3389/73 , the price per kilogram of tobacco tendered must be expressed in ecus per kilogram . Notwithstanding the first sentence of Article 5 ( 1 ) of Regulation (EEC) No 3389/73 , the amount of the security shall be ECU 0,85 per kilogram of baled tobacco. Article 7 Notwithstanding Articles 10 ( 1 ) and 12 (4) of Regulation (EEC) No 1068/93 , the operative event for the agricultural conversion rate applied shall be :  for the payment for successful tenders : payment of the purchase price ,  for the amount of the security: the publication of the notice of invitation to tender in the Official Journal of the European Communities. Take-over may be staggered. Article 8 Notwithstanding Article 10a " ( 1 ) of Regulation (EEC) No 3389/73, the customs export declaration must have been accepted within 12 months of the time limit fixed in Article 4. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996 . For the Commission Franz FISCHLER Member of the Commission No L 161 /88 EN Official Journal of the European Communities 29 . 6 . 96 ANNEX Lot No Variety Harvest Stored at intervention agency Weight (kg) 1 Basmas 1983 1986 1991 Didagep 11 396 191 511 226 074 2 Katerini 1991 Didagep 307 096 3 Katerini 1990 1992 Didagep 261 117 44 764 4 Kaba Koulak Classic 1991 1992 Didagep 238 241 363 218 5 Elassona 1992 Didagep 451 785